DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed January 12, 2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s amendment overcomes the double patenting rejection of claims 14-20.  The rejection of the claims has been withdrawn.
Applicant’s amendment renders claims 12 and 13 no longer interpreted in view of 35 USC 112(f).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical system, the system comprising, among other essential elements, a curvature radius of the aspherical surface in the second section at an on-axis position in the first direction differs from that at an outermost off-axis position in the first direction, in combination with the rest of the limitations of the above claim.  Claims 2-13 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an inspection method, the method comprising, among other essential elements, a curvature radius  of the aspherical surface in the second section at an on-axis position  in the first direction differs from that at an outermost off-axis position in the first direction, in combination with the rest of the limitations of the above claim.  Claims 15-20 are dependent from claim 14 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877